Title: Hugh Hill to Abigail Adams, 10 April 1782
From: Hill, Hugh
To: Adams, Abigail


     
      Madam
      Boston April 10th. 1782
     
     Shold Estem a fever to Ordr Som of your frends to pay me for your Son Charls Pasheg from bilbao to America Mr. Smith I heare had Som altication on the matr and thinck it is too much, but Madam Shold thinck a great Desrespet Cast on a son of Mr. Adames not to Charge him the Saim as Other Gentelmen ples to ordr it Payd to Captn. Joab Prince I am Madam most Respetfoly your most homble Servt
     
      Hugh Hill
     
     
      The Pasage is £35: 0: 0
     
    